Motion by relator-appellant: (1) to reverse a judgment of the Supreme Court, Dutchess County, entered December 18, 1958 dismissing a writ of habeas corpus, after a hearing, on the ground that the stenographic minutes of said hearing cannot he made available; (2) to grant a new hearing on said writ. Motion granted; judgment reversed, without costs and proceeding remanded to the Supreme Court, Dutchess County to hold a new hearing upon the writ (People v. De Mayo, 2 A D 2d 985). Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.